Per Curiam.

We think the offence sufficiently charged in the indictment. It was enough to aver that the matters, in relation to which perjury was assigned, became and were material upon the trial. It was unnecessary to aver that Fake was acting as an officer of the bank, or to state in what other way he was connected with the transaction. That is left to be proved on the trial, under the general averment .of materiality. *224We think the indictment sufficient, and that it was supported by the requisite proof.
The objection to the introduction of the record in evidence was properly overruled.
There was no variance between the allegation in the indictment that the prisoner was sworn and examined in behalf of John Burroughs, and the proof that he was sworn and examined •in the cause. Being a joint maker with Samuel M’Farland, his tes timony could not have been received for him, and could only be made available in favor of the endorser.
The proceedings of the Oyer and Terminer must be affirmed and the cause remitted to that court that sentence may be pronounced.